--------------------------------------------------------------------------------

AGREEMENT

This Agreement (the “Agreement”) is made and entered into effective as of April
3, 2014 (the ”Effective Date”), between Orgenesis, Inc., a Nevada corporation,
with its principal offices located at 21 Sparrow Circle, White Plains, NY 10605,
United States of America (the “COMPANY”) and Aspen Agency Limited, a Hong Kong
corporation, with a principal address at Unit 1010, 10/F Miramar Tower, 132
Nathan Road, Tsimshatsui, Kowloon, Kong Kong S.A.R. (the ”CONSULTANT”).

WHEREAS, the Company is seeking to expand its business through contracts with
distributors and various other strategic business relationships in Asia; and

WHEREAS, the Company is seeking to increase market awareness of the Company in
European markets; and

WHERAS, the Company is seeking to engage Consultant to assist it in Investment
Banking, Investor Relations, Business Development, and aligning strategic
alliances for the purposes of introducing the Company to the European market;
and

WHEREAS, Consultant wishes to assist the Company by finding strategic business
relationships; and

WHEREAS, Consultant has relationships which it can leverage to assist the
Company in strategic business development for its product in the Asian markets;
and

WHEREAS, the Company wishes to retain Consultant to provide such services for
the consideration as set forth herein.

NOW, THEREFORE, the parties agree as follows:

1.             Appointment as Consultant

Appointment. On the basis of the representations, warranties and covenants
contained in this Agreement, but subject to the terms and conditions herein set
forth, the Company is appointing Consultant for the purpose of utilizing the
Consultant’s extensive contacts to structure and consummate strategic business
relationships in the European markets, in addition, to utilizing its expertise
and the expertise of its employees to bring awareness to the Company’s publicly
traded common stock in European markets, for a period of one year from the date
of this Agreement (the “Term”). The Term shall be automatically extended by both
parties should the Consultant be engaged in an ongoing negotiation with any
targeted party as instructed by the Company until the completion of such
negotiation, or as otherwise mutually agreed upon by the parties hereto.
Consultant accepts the appointment, agrees on the terms and conditions herein
set forth and agrees to use its best efforts during the Term to perform the
services described herein.

1.2           Scope of Appointment. Consultant, by virtue of this Agreement or
otherwise, is not an agent of the Company. As a Consultant for the Company under
this Agreement, Consultant is to:

--------------------------------------------------------------------------------


1.2.1

contact prospective offerees of the Company’s products and services;

    1.2.2

give such offerees information concerning the Company, its business and
personnel as prescribed by the Company;

    1.2.3

introduce such prospective offerees to the Company which offerees who reside
outside the United States and Canada invest in private placements of the
Company;

    1.2.4

assist the Company in negotiations with prospective offerees;

    1.2.5

assist the Company in potential investment banking transactions in Europe; and

    1.2.6

introduce Orgenesis to the Asian markets.

               1.3      Nature of Relationship.

               1.3.1 Independent Contractor Status. Consultant shall be an
independent contractor and, except as expressly provided or authorized in this
Agreement, shall have no authority to act for or represent the Company.

               1.3.2 Use of Other Consultants/Exclusivity. The Company shall be
free to use other Consultants for the offering of its products and services.
However, Consultant shall not, during the Term, provide services to any company
which offers products or services similar to those offered by the Company.

               1.3.3 No Additional Compensation. Consultant shall not be
entitled to any compensation from or reimbursement of expenses by, the Company
in connection with the performance of Consultant’s duties hereunder, except as
set forth herein.

2.             Representations and Warranties of the Company.

The Company represents, warrants and agrees with Consultant that:

               2.1 The Company is duly organized and validly existing
corporation under the laws of the State of Nevada, and has all requisite
authority to own its property and conduct its business as currently conducted.

               2.2 The execution and delivery by the Company of this Agreement
and the Option, and the performance by the Company of its obligations hereunder,
have been duly and validly authorized by the Company. This Agreement has been
duly and validly executed and delivered by the Company and constitutes legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with its terms.

--------------------------------------------------------------------------------

3.             Representations, Warranties and Covenants of the Consultant.

Consultant represents, warrants and agrees with the Company that Consultant has
full power and authority to execute and deliver, to perform its obligations
under, and to consummate the transactions contemplated by this Agreement. This
Agreement is a valid and legally binding obligation of Consultant, enforceable
against it in accordance with its terms. Consultant is not restricted or
prohibited, contractually, by court order, agreement or otherwise, from entering
into and performing this Agreement, and the services to be performed hereunder,
and Consultant’s execution and performance of this Agreement is not a violation
or breach of any agreement between Consultant and any other person or entity.

Consultant will not trade in the securities of Company while in possession of
undisclosed material information regarding the Company, and will keep all
Company confidential information completely confidential and not disclose to any
party without Company’s written consent.

Consultant will comply with all applicable securities and other laws, rules and
regulations in carrying out its obligations under this agreement.

4.             Compensation.

As compensation for the successful completion of the Consultant’s services as
described herein, as determined by the Company acting reasonably or as otherwise
set out in this Agreement, the Company shall grant to the Consultant the option
to purchase up to 3,000,000 shares of the Company’s common stock (“Option”)
exercisable at $0.52 per share for a period of 3 years from the date of this
agreement (“Exercise Period”). After expiration of the Exercise Period
Consultant shall have no right to purchase the shares of common stock underlying
the Option.

5.             Grant of Option.

5.1           Grant of Option. Subject to the terms and conditions of this
Agreement, upon the execution of this Agreement, the Company will grant to the
Consultant the Option to purchase up to 3,000,000 shares of common stock (the
“Option Shares”) as listed in clause 4 upon the terms and conditions of this
Agreement. The Option will vest and be exercisable as follows:

                a) 1,000,000 Options (the “First Tranche”) will vest as at the
date of execution of this Agreement;

                b) in the event the Consultant exercises all 1,000,000 vested
First Tranche Options during the first 12 months of this Agreement, the “Second
Tranche” of 2,000,000 Option tranches will vest.

Any Options that are not vested and will not vest as the conditions listed above
have not been fulfilled will terminate immediately, and the Consultant will have
no further rights with respect to the Options.

5.2           Exercise Price. The price to be paid by the Consultant for each
Option Share in the event of an exercise of all or any portion of the Option
shall be $0.52 (the “Exercise Price”) per Option Share.

--------------------------------------------------------------------------------

5.3           Duration of Option. The Option for the First Tranche of 1,000,000
Options shall vest and become immediately exercisable, the Second Tranche shall
vest after full exercise of the First Tranche (provided the First Tranche is
exercised in full during the first 12 months of this Agreement), and all Options
shall expire on and no longer be exercisable three years from the date of this
Agreement.

5.4           Exercise of Option.

5.4.1        Manner. The Option may be exercised by the Consultant in whole or
in part, subject to the conditions contained herein, by the Consultant (i)
paying in full the total Exercise Price for the shares purchased and (ii)
delivering, in person or by registered mail, written notice of exercise to the
Company substantially in the form of the Option Exercise Form attached hereto as
Exhibit A. As soon as practicable after such notice and payment are received,
the Company shall cause the Consultant to be recorded on the books of the
Company as the owner of the Option Shares purchased, and the Company shall
deliver to the Purchaser one or more duly issued stock certificates evidencing
such ownership.

5.4.2        Payment. At the time of exercise of this Option, the Consultant
shall pay the Exercise Price of the Option Shares by certified bank check or
wire transfer in immediately available funds made payable to the Company.

5.4.3        Shares Restricted. The Consultant acknowledges that the Shares upon
exercise of the Options will be restricted securities under U.S. securities laws
and will bear a legend under Rule 144 promulgated under the Securities Act of
1933 as advised by legal counsel to the Company. In the event that the Company
files a new registration statement after the execution of this Agreement for the
registration under the Securities Act of 1933 of other securities, the Company
will use reasonable efforts to include the Option Shares in the same
registration statement to register the Option Shares. The Company may determine
in its discretion or on the advice of a financial advisor that the addition of
the Option Shares would be detrimental to the Company’s interests, and in such
case it may defer the registration of the Option Shares to another registration
statement.

6.             Governing Law; Jurisdiction. This Agreement and the enforcement
thereof shall be governed by and construed under the laws of the State of
Nevada. The parties hereto consent to the non-exclusive jurisdiction of any
state or federal court and any appellate court from any appeal thereof in any
action or proceeding arising out of or relating to this Agreement, or the
transactions contemplated hereby.

7.             Termination. Consultant or the Company shall have the right to
terminate this Agreement by giving written notice to the other; provided,
however, that Consultant shall have 30 days to exercise any vested Options after
termination. The Company will not terminate this Agreement without a reasonable
basis for doing so.

8.             Notices. All notices provided for by this Agreement shall be made
in writing either (i) by actual delivery of the notice, or (ii) by the mailing
of the notice in the United States mail to the party's last known address, by
certified or registered mail, return receipt requested. The notice shall be
deemed to be received in case (i) on the date of its actual receipt by the party
entitled to notice and in case (ii) on the date of deposit in the United States
mail.

--------------------------------------------------------------------------------

9.             Severability. If any portion of this Agreement is held invalid or
inoperative, then, so far as is reasonable and possible (i) the remainder of
this Agreement shall be considered valid and operative and (ii) effect shall be
given to the intent manifested by the portion held invalid or inoperative.

10.           Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which shall be deemed to be an original, but all
of which constitute, collectively, one and the same Agreement; but in making
proof of this Agreement, it shall not be necessary to produce or account for
more than one counterpart.

11.           Modification or Amendment. This Agreement may not be modified or
amended except by written agreement executed by the parties to this Agreement.

12.           Captions. The captions used in this Agreement are for convenience
only and shall not be construed in interpreting this Agreement.

13.           Parties. This Agreement shall be binding upon and inure solely to
the benefit of the parties to this Agreement, the controlling persons of the
parties and their respective successors, legal representatives, heirs and
assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of by virtue of this
Agreement or any provision contained in this Agreement.

14.           Entire Agreement. This Agreement contains the entire understanding
between the parties and supersedes any prior understanding or written or oral
agreements between them respecting the subject matter of this Agreement.

15.           Arbitration. In the event that there shall be a dispute,
controversy or claim arising out of, relating to or in connection with this
Agreement or related to the subject matter hereof, the Parties agrees that such
dispute shall be submitted to binding arbitration in New York City, under the
auspices of, and pursuant to the rules of, the American Arbitration Association
as then in effect, or such other procedures as the Parties may agree to at the
time, before a tribunal of three arbitrators, one of which shall be selected by
each of the Parties to the dispute and the third of which shall be selected by
the two arbitrators so selected. Any award issued as a result of such
arbitration shall be final and binding between the Parties, and shall be
enforceable by any court having jurisdiction over the Party against whom
enforcement is sought.

16.           Indemnification.

               a. Indemnification of Company by Consultant. Consultant agrees to
indemnify and hold harmless the Company and its officers, directors, employees
and agents, up to the amount of compensation received under this Agreement,
against any and all loss, liability, claims, damage and expense, including
reasonable attorney fees, arising out of or based upon Finder’s breach of this
Agreement.

--------------------------------------------------------------------------------

               b. Indemnification of Consultant by Company. The Company agrees
to indemnify and hold harmless Consultant, against any and all loss, liability,
claims, damage and expense, including reasonable attorney fees, arising out of
or based on this Agreement, including, but not limited to (1) a breach of this
Agreement by the Company or (2) any claims arising out of Consultant’s
performance of services under this Agreement, provided such performance was
lawful, in compliance with the Company’s instructions and made in good faith.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date set
opposite their respective signatures below, but effective as provided herein.

Orgenesis, Inc.   Aspen Agency Limited       By: /s/ Vered Caplan   By: /s/
Charles van Musscher           Name: Vered Caplan   Name: Charles van Musscher  
        Title: CEO   Title: Director           Date: April 3, 2014   Date: April
3, 2014


--------------------------------------------------------------------------------

EXHIBIT A
OPTION EXERCISE FORM


            This Option Exercise Form (this “Agreement”) by and between the
undersigned optionee, Aspen Agency Limited, a Hong Kong registered corporation
(the “Optionee”), and the undersigned optionor, Orgenesis, Inc. (the “Company”),
is executed and delivered pursuant to the Consulting Agreement (“Agreement”)
dated April 3, 2014 by and between the Optionee and the Company.

            Subject to the foregoing, the Optionee hereby purchases
_________________shares (the “Option Shares”) of common stock of the Company
pursuant to that certain option (the “Option”) granted to the Optionee under the
Agreement. Such shares are purchased at a per share exercise price of $0.52 per
share (“Exercise Price”).

            Concurrently upon the delivery of this Agreement to the Company, the
Optionee is delivering the Exercise Price multiplied by the number of shares
purchased by Optionee to the Company in accordance with and in the manner set
forth in the Agreement. Upon receipt of this notice and payment, the Company
hereby agrees to immediately (i) cause the Optionee to be recorded on the books
of the Company as the owner of the Option Shares purchased, and (ii) deliver to
the Optionee one or more duly issued stock certificates evidencing such
ownership.

            Dated: [__________________]

  Aspen Agency Limited,   Optionee       By:
_____________________________________________               Receipt Acknowledged
By:       Orgenesis, Inc.           By:
_____________________________________________


--------------------------------------------------------------------------------